Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 5,774,133 – related to computer systems with high-performance graphics and/or image manipulation capabilities, and to subassemblies and methods for use in such systems;
US 5,999,189 – related to real-time image generation systems, and more specifically, relates to a method and system for using image compression to reduce memory requirements in a real-time image generation system;
US Pat. 8,880,571 – related to one or more continuous mappings that are defined at a digital media encoder to convert input digital media data in a first high dynamic range format to a second format with a smaller dynamic range than the first format. The encoder converts the input digital media data to the second format with the smaller dynamic range using the continuous mapping and one or more conversion parameters relating to the continuous mapping. The encoder encodes the converted digital media data in a bitstream along with the conversion parameter(s). The conversion parameter(s) enable a digital media decoder to convert the converted digital media data back to the first high dynamic range format from the second format with the smaller dynamic range. Techniques for converting different input formats with different dynamic ranges are described;

US Pub. 2019/0258921 – related to techniques in advanced deep learning providing improvements in one or more of accuracy, performance, and energy efficiency. An array of processing elements performs flow based computations on wavelets of data. Each processing element has a compute element and a routing element. Each compute element has memory. Each router enables communication via wavelets with nearest neighbors in a 2D mesh. A compute element receives a wavelet. If a control specifier of the wavelet is a first value, then instructions are read from the memory of the compute element in accordance with an index specifier of the wavelet. If the control specifier is a second value, then instructions are read from the memory of the compute element in accordance with a virtual channel specifier of the wavelet. Then the compute element initiates execution of the instructions.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182